PER CURIAM:
On April 17, 1984, the Court heard testimony concerning an automobile accident involving the claimants, which occurred on February 8, 1981, on Route 39 near Drennen, Nicholas County, West Virginia. At the conclusion of claimants’ cases, both claimants and respondent made motions for directed verdicts. The Court treated respondent’s motion as a Motion to Dismiss and claimants’ motion as a Motion for Summary Award. The Court, after hearing oral arguments on the motions, unanimously sustained respondent’s Motion to Dismiss and in effect, overruled claimants’ Motion for Summary Award.
The claimants, Ruth A. Bates and James M. Bates, sustained personal injuries when the vehicle being driven by John E. Bates went out of control on Route 39, left the roadway, and struck an unprotected section of guardrail. Mr. Bates stated that he hit “something in the road. It was either a pothole, a'chunk of ice or a rock or something that threw the car out of control.” Mr. Bates testified that whatever he struck in the road was the beginning of the accident, but he did not contend that anything that respondent did caused his vehicle to leave the travelled portion of Route 39. The Court determined that there was no causal relationship between any alleged negligence of the respondent and the happening of the accident and, therefore, the claimants failed to prove a cause of action upon which relief could be granted.
Claims disallowed.